Appeal from an order of the Supreme Court, Niagara County (Frank Caruso, J.), entered May 27, 2010 in a postjudgment divorce action. The order, among other things, denied the motion of plaintiff for the entry of a money judgment for maintenance arrears.
It is hereby ordered that the order so appealed from is unanimously modified on the law and the facts by vacating the second through fifth ordering paragraphs, and awarding plaintiff the amount of $7,800 in maintenance arrears, together with a money judgment thereon, and as modified the order is affirmed without costs and the matter is remitted to Supreme Court, Niagara County, for further proceedings in accordance with the same memorandum as in Rainey v Rainey (83 AD3d 1477 [2011]). Present—Smith, J.P., Fahey, Peradotto, Lindley and Martoche, JJ.